DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 01/22/2021.  Claims 1-15 are pending and have been examined.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “DDI” without describing what it stands for/represents.  Claim 10 can be amended to read a display driver integrated circuit (DDI) as recited in claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (U.S. 2015/0130851).
abstract… “A display device”) comprising: 
a display panel configured to display an image (display unit 10 in Fig. 1); 
a source driver configured to supply a source voltage to the display 5panel (data driver 30 in Fig. 1); and 
a display driver integrated circuit (DDI) including a timing controller configured to control the source driver (timing controller 20 in Fig. 1), 
wherein the timing controller (timing controller 20 in Fig. 1) is configured to: 
identify information associated with a luminance of the image ([0011]… “The bias controller may include a data analysis unit configured to calculate the luminance variation of the image data by comparing gray levels of the image data on an Nth line and the image data on an (N+1)th line in one frame”); and 
10set a source bias current for controlling a slew rate of the source voltage based on the luminance of the image ([0015]… “The bias controller may include a control signal output unit configured to output a bias control signal for controlling a level of the bias voltage for each division area, based on the luminance variation”; [0043]… “Meanwhile, the timing controller 20 may include a bias controller 25 configured to control the data driver 30 so that the slew rate of the data signal is changed for each division area A1 to A4. The bias controller 25 previously determines the level of a bias voltage to be applied to each buffer unit 35a to 35d according to a luminance variation of the image data DATA', corresponding to each division area A1 to A4”).

processing unit 21 in Fig. 4) configured to deliver an image control signal to the DDI ([0063] Referring to FIGS. 4 and 5, the bias controller 25 may include a data analysis unit 251; [0064]… “The data analysis unit 251 receives an image data DATA' corrected suitable for image display of the display unit 10 from an image processing unit 21), 15wherein the processor decreases a value of the source bias current when the luminance of the image is decreased depending on a command included in the image control signal ([0009]… “The bias controller may be configured to control the data driver to apply the bias voltage when the luminance variation of the image data is greater than a reference value and to block the bias voltage when the luminance variation of the image data is smaller than the reference value”).

Regarding claim 3, Jeong teaches the invention of claim 2 as discussed above. Jeong further teaches: wherein the DDI obtains a 20command including the information associated with the luminance of the image from the processor in units of frames ([0064]… “The data analysis unit 251 receives an image data DATA' corrected suitable for image display of the display unit 10 from an image processing unit 21. The data analysis unit 251 calculates a luminance variation of the image data DATA' by comparing gray level values of an image data on an N-th line and an image data on an (N+1)-th line in one frame”) and sets a minimum value of the source voltage based on the information associated with the luminance ([0066] In an embodiment, the luminance value may be determined as the value obtained by adding difference values d1 to d480 between gray levels of an image data on an N-th line and an image data on an (N+1)-th line. First, the difference values dl to d480 between the gray levels of the image data on the N-th line and the image data on the (N+1)-th line are obtained with respect to each pixel PX1 to PX480 on one horizontal line. Here, the pixels PX1 to PX480 are pixels belonging to the first division area A1. In a case where the addition value is the maximum value, the level of the first bias voltage BV1 corresponding to the first division area A1 becomes the maximum value. In a case where the addition value is the minimum value, the level of the second bias voltage BV2 becomes the minimum value).

Regarding claim 8, Jeong teaches the invention of claim 1 as discussed above. Jeong further teaches: one or more current sources configured to supply the source bias current (bias voltage changing unit 37 in Fig. 2), wherein the one or more current sources controls the slew rate of the source voltage by controlling a magnitude of the source bias current ([0054]… “The bias voltage changing unit 37 changes the voltage levels of the bias voltages BV1 to BV4, in response to the bias control signal DBCS. The bias voltage changing unit 37 may control the voltage level of each bias voltage BV1 to BV4, in response to the bias control signal DBCS. Each buffer units 35a to 35d receiving the controlled bias voltage BV1 to BV4 controls bias current and thus can change the slew rate of the data signal DS1 to DS4 for each division area A1 to A4”). 

Regarding claim 9, Jeong teaches the invention of claim 1 as discussed above. Jeong further teaches: wherein the source voltage increases from a minimum value to a maximum value during an identical time regardless of the luminance of the image ([0013]… “The level of the bias voltage may become a maximum value when an addition value is the maximum value, and may become a minimum value when the addition value is the minimum value”).

Regarding claim 10, Jeong teaches: An electronic device (abstract… “A display device”) comprising: 
20a display panel including one or more pixels (display unit 10 in Fig. 1); 
a source port (data signals DS1 to DS4 in Fig. 1) electrically connected to at least part of the one or more pixels (see pixels PX in Fig. 1); and 
a DDI (timing controller 20 in Fig. 1) including a source amplifier electrically connected the source 62WO 2020/032368PCT/KR2019/006686 port ([0043]… “The bias controller 25 previously determines the level of a bias voltage to be applied to each buffer unit 35a to 35d according to a luminance variation of the image data DATA'”), 
wherein the DDI (timing controller 20 in Fig. 1) is configured to: identify a luminance set for the display panel ([0011]… “The bias controller may include a data analysis unit configured to calculate the luminance variation of the image data by comparing gray levels of the image data on an Nth line and the image data on an (N+1)th line in one frame”); 
drive the source amplifier such that a slew rate of a voltage output 5through the source amplifier has a first slope, when the luminance belongs to a first specified range ([0060]… “Meanwhile, the variation range .DELTA.DS of the second data signal DS2 output in the second division area A2 where the specific image is positioned will be large. Such a fact may be previously predicted by analyzing an image data DATA' corresponding to the second division area A2 and calculating a luminance variation. Because the calculated luminance variation has a value greater than the reference value, the bias controller 25 controls the data driver 30 to apply the second bias voltage BV2. Thus, the second bias voltage BV2 has a high value in a section where the variation range DELTA.DS of the second data signal DS2 is large”); and 
drive the source amplifier such that the slew rate of the voltage output through the source amplifier has a second slope lower than the first slope when the luminance belongs to a second specified range lower than the first 10specified range ([0059]… “…the variation range .DELTA.DS of the first data signal DS1 output in the first division area A1 will be slight or have a value of 0. Such a fact may be previously predicted by analyzing an image data DATA' corresponding to the first division area A1 and calculating a luminance variation before the image data DATA' for generating the first data signal DS1 is input to the data driver 30. Since the calculated luminance variation has a value of 0 (or is smaller than the reference value), the bias controller 25 controls the data driver 30 to block the first bias voltage BV1. Thus, the first bias voltage BV1 has a low value in a section where the variation range .DELTA.DS of the first data signal DS1 is 0).

Regarding claim 11, Jeong teaches the invention of claim 10 as discussed above. Jeong further teaches: at least one processor (processing unit 21 in Fig. 4) operationally connected to the DDL (Fig. 1 and 4; the timing controller 20 includes a bias controller 25), wherein the DDI receives and identifies information associated with an operating mode of the display panel from the at least one processor ([0063] Referring to FIGS. 4 and 5, the bias controller 25 may include a data analysis unit 251; [0064]… “The data analysis unit 251 receives an image data DATA' corrected suitable for image display of the display unit 10 from an image processing unit 21).

Regarding claim 12, Jeong teaches the invention of claim 10 as discussed above. Jeong further teaches: at least one processor (processing unit 21 in Fig. 4) operationally connected to the DDI (Fig. 1 and 4; the timing controller 20 includes a bias controller 25), wherein the DDI identifies information associated with an operating 20mode of the display panel by outputting image data received from the at least one processor to the display panel and identifying the output image data ([0063] Referring to FIGS. 4 and 5, the bias controller 25 may include a data analysis unit 251; [0064]… “The data analysis unit 251 receives an image data DATA' corrected suitable for image display of the display unit 10 from an image processing unit 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. 2015/0130851) in view of Kawaguchi (U.S. 2007/0139350).
Regarding claim 4, Jeong teaches the invention of claim 1 as discussed above. Jeong further teaches: wherein the source driver (data driver 30 in Fig. 1) includes: an amplifier circuit buffer unit 35a to 35d in Fig. 1) configured to receive an input voltage (see Fig. 1) and to generate the source voltage as an output voltage ([0052]… “The first buffer unit 35a supplies a first data signal DS1 through the first data lines DL1, the second buffer unit 35b supplies a second data signal DS2 through the second data lines DL2, the third buffer unit 35c supplies a third data signal DS3 through the third data lines DL3, and the fourth buffer unit 35d supplies a fourth data signal DS4 through the fourth data lines DL4”).
Jeong does not explicitly teach: a boosting circuit connected to the amplifier circuit and configured to at least temporarily change the output voltage by controlling the input voltage.
However, Kawaguchi teaches: 5a boosting circuit connected to the amplifier circuit and configured to at least temporarily change the output voltage by controlling the input voltage (booster circuit 32 in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Jeong to incorporate the teaching of Kawaguchi to configure a boosting circuit connected to the amplifier circuit to at least temporarily change the output voltage by controlling the input voltage. The motivation of combining these analogous arts is to provide an amplification circuit which shows suppressed power consumption and whose stability is not impaired ([0027]).

Regarding claim 7, Jeong teaches the invention of claim 1 as discussed above. Jeong further teaches: wherein the source driver (data driver 30 in Fig. 1) includes: an amplifier circuit (buffer unit 35a to 35d in Fig. 1) configured to receive an input voltage (see Fig. 1) and to 61WO 2020/032368PCT/KR2019/006686 generate the source voltage as an output voltage ([0052]… “The first buffer unit 35a supplies a first data signal DS1 through the first data lines DL1, the second buffer unit 35b supplies a second data signal DS2 through the second data lines DL2, the third buffer unit 35c supplies a third data signal DS3 through the third data lines DL3, and the fourth buffer unit 35d supplies a fourth data signal DS4 through the fourth data lines DL4”).
Jeong does not explicitly teach: plurality of boosting circuits connected to the amplifier circuit and configured to at least temporarily change the output voltage by controlling the input voltage, and 5wherein the source driver selects one boosting circuit among the plurality of boosting circuits to supply the source bias current to the amplifier circuit.
However, Kawaguchi teaches: 5a boosting circuit connected to the amplifier circuit and configured to at least temporarily change the output voltage by controlling the input voltage (booster circuit 32 in Fig. 3). Kawaguchi further teaches “The voltage of the input signal S11 and the voltage at the output terminal Vo are compared in the boost circuit 63a. Since the difference is greater than the given potential difference, electrical current flows into the outputs of the NMOS transistor T40 and PMOS transistor T41. Electrical current Ip1 flows into the first current mirror circuit. The current Ip1 is supplied to the drain of the PMOS transistor T31 that is a bias current node for the differential amplifier 61a, and the bias current for the differential amplifier 61a increases. Therefore, the capacitive element C10 is quickly discharged. The NMOS transistor T37 quickly responds to the voltage variation of the input signal S11” ([0123]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Jeong to incorporate the teaching of Kawaguchi to configure plurality of boosting circuits5, since it has been held that mere [0027]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. 2015/0130851).
Regarding claim 5, Jeong teaches the invention of claim 1 as discussed above. Jeong does not explicitly teach: wherein the source voltage has a first slew rate when the image has a first luminance, and 10wherein the source voltage has a second slew rate lower than the first slew rate when the image has a second luminance lower than the first luminance.
However, Jeong also teaches “In the first to fourth buffer units 35a to 35d, the slew rate of the data signal is controlled based on a bias voltage. The slew rate is defined as a rate of rising time with respect to change in output voltage. The slew rate of the data signal is controlled by changing the bias voltage supplied to the buffer units 35a to 35d. In this embodiment, bias voltages are independently applied to the respective first to fourth buffer units 35a to 35d, in response to the data control signal DCS of the timing controller 20, and therefore, the slew rates of data signals output from the respective buffer units 35a to 35d may [0041]). Jeong further teaches “the timing controller 20 may include a bias controller 25 configured to control the data driver 30 so that the slew rate of the data signal is changed for each division area A1 to A4. The bias controller 25 previously determines the level of a bias voltage to be applied to each buffer unit 35a to 35d according to a luminance variation of the image data DATA', corresponding to each division area A1 to A4” ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Jeong to configure the source voltage to havea first slew rate when the image has a first luminance, and to configure10to configure the source voltage to have a second slew rate lower than the first slew rate when the image has a second luminance lower than the first luminance. The motivation of combining these analogous arts is to reduce the power consumption of the data driver and the display device by controlling the data driver so that the slew rate of a data signal to be changed for each division area, based on the luminance variation of an image data ([0070]).

Allowable Subject Matter
Claim 6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other 
Regarding claim 13, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: An electronic device having all the claimed features of applicant’s invention, specifically including “wherein the DDI controls the 63WO 2020/032368PCT/KR2019/006686 source amplifier to output a specified output voltage in a first time range when driving at least part of the display panel at a first luminance and controls the source amplifier to output the specified output voltage in a second time range longer than the first time range when driving at least part of the display panel 5at a second luminance lower than the first luminance”, as set forth in claim 13.

Claims 14-15 are objected to by virtue of their dependency on objected in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622